Citation Nr: 0739229	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for uveitis, iritis and 
glaucoma of the left eye, to include as due to in-service 
exposure to herbicides. 

2.  Entitlement to service connection for a skin rash, to 
include as due to in-service exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1966 to July 1969.  Service in the Republic of 
Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied service connection for a 
skin condition and a left eye condition. 

In November 2007, the veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
a left eye disability an skin rash.  He contends that these 
conditions are a result of his exposure to herbicides in 
Vietnam.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further evidentiary development.  

In order to establish service connection there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

With respect to Hickson element (1), the evidence of record 
contains a current diagnoses of iritis, uveitis and glaucoma.  
While the record does not contain a diagnosis of a skin rash, 
the veteran is considered competent to establish such a 
diagnosis since a rash is a condition capable of 
identification by a lay person.  
See Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. 
Cir. July 3, 2007); see also Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

With respect to Hickson element (2), the veteran's service 
medical records indicate that he was seen for conjunctivitis 
of the left eye in May 1967 and dermatitis of the feet in 
August 1967.  Furthermore, the veteran is presumed to have 
been exposed to herbicides based on his Vietnam service.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2007).  

Under these circumstances, a medical nexus opinion must be 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
[where there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
in-service disease or injury), but no competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA must obtain a 
medical nexus opinion]; see also 38 C.F.R. § 3.159(c)(4) 
(2006) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the veteran's current eye 
disabilities are related to his military 
service, to include the May 1967 episode 
of conjunctivitis and presumed exposure to 
herbicides in Vietnam.  If the reviewing 
physician finds that physical examination 
of the veteran and/or diagnostic testing 
is necessary, such should be accomplished.  
A report should be prepared and associated 
with the veteran's VA claims folder.

2.  VBA should schedule the veteran for a 
physical  examination to determine the 
existence, nature, and etiology of any 
current skin condition.  The veteran's VA 
claims folder should be made available to 
and be reviewed by the examiner.  After 
examination of the veteran and review of 
all pertinent medical records, the 
examiner should determine whether the 
veteran currently has a skin condition.  
If a current disorder is diagnosed, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the such disorder is related to the 
veteran's military service, to include the 
August 1967 episode of dermatitis of the 
feet and presumed exposure to herbicides 
in Vietnam. A report should be prepared 
and associated with the veteran's VA 
claims folder.


3.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the veteran's claims of entitlement to 
service connection for a left eye 
disability and skin rash.  If the benefits 
sought on appeal remain denied, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



